ICJ_017_MinquiersEcrehos_FRA_GBR_1953-11-17_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE
(FRANCE/UNITED KINGDOM)

JUDGMENT OF NOVEMBER 17th,. 1953

1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS, AVIS CONSULTATIFS ET
ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ECREHOUS
(FRANCE / ROYAUME-UNI)

ARRET DU 17 NOVEMBRE 1953

SOCIETE D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Judgment should be cited as follows :

“The Minquiers and Ecrehos case,
Judgement of November 17th, 1953: 1.C.]. Reports 1953, p. 47.”

Le présent arrêt doit être cité comme suit:

«Affaire des Minquiers et des Ecréhous,
Arrêt du 17 novembre 1953: C.I. J. Recueil 1953, p. 47.»

 

Sales number 110
N° de vente:

 

 

 
47

COUR INTERNATIONALE D'i JUSTICE

ANNÉE 1953 1053
Le 17 novembr:
Rôle général

17 novembre 1953 n° 17

AFFAIRE DES MINQUIERS

ET DES ÉCRÉHOUS
(FRANCE / ROYAUME-UNI)

Compromis. — Problème de la souveraineté exclusive sur les deux
groupes dilots et de rochers. — Siatut de condominium et celui de res
nullius exclus par le compromis. — Fardeau de la preuve : chaque
Partie chargée de prouver ses propres titres. — Origine du litige : partage
initial du territoire, soumis à l'époque féodale, à une double autorité,
celle du duc de Normandie voi d'Angleterre et celle du roi de France
comme suzevain. — Rupture du lien féodal. — Traités des XII Ime,
XIVme et XVme siècles : absence de dispositions relatives aux groupes
en litige ; indications créant une présomption quant à la possession
par l'Angleterre de l’ensemble des îles de la Manche. — Preuves décisi-
ves : faits de possession velatifs à chacun des deux groupes.

Convention de 1839 : règlement relatif à la pêche excluant tout règle-
ment de questions territoriales. — Question de la date critique pour
l'admission des preuves.

Preuves relatives à la souveraineté de chaque groupe. — Fief d’Ecré-
hou tenu du voi d'Angleterre ; preuves tivées des documents du moyen
âge. — Le groupe des Minquiers : juridiction exercée par Jersey au
XV IIme siècle. — Exercice par Jersey d'actes de juridiction et d'adminis-
tration locale à l'évard des deux groupes au XI Xm ef au XXme siècles. —
Preuves tirées des échanges diplomatiques. — Absence de titre valable
de la part de la France.

ARRÊT

Présents : M. GUERRERO, Vice-Président, faisant fonction de
Président en l'affaire ; Sir Arnold McNair, Président ;
MM. ALVAREZ, BASDEVANT, HACKWORTH, WINIARSKI,
KLaEsrAD, BapAwi, Reap, Hsu Mo, Levi CARNEIRO,
ARMAND-UGON, Juges; M. GARNIER-COIGNET, Greffier
adjoint.
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 48

En l'affaire des Minquiers et des Ecréhous,
entre
la République frangaise,

représentée par .

M. André Gros, professeur des Facultés de droit, jurisconsulte du
ministère des Affaires étrangères,

comme agent,

assisté par

M. Jean Burnay, conseiller d'État,

le contre-amiral Durand de Saint-Front (R.),

M. Prosper Weil, professeur agrégé à la Faculté de droit de
Grenoble,

M. Pierre Duparc, archiviste-paléographe, conservateur-adjoint
des archives au ministère des Affaires étrangères,

comme experts,
el

le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord,

représenté par
M. R. S. B. Best, troisième jurisconsulte au ministère des
Affaires étrangères,

comme agent,

assisté par

Sir Lionel Heald, Q.C., M. P., Attorney-General,

M. C.S. Harrison, O.B.E., Attorney-General pour Vile de
Jersey,

M. G.G. Fitzmaurice, C. M. G., jurisconsulte du ministère des
Affaires étrangères,

M. E.C.S. Wade, Downing Professor of the Laws of England
à l'Université de Cambridge,

M. D. H. N. Johnson, jurisconsulte adjoint au ministère des
Affaires étrangères,

comme conseils,

et par

M. J. D. Lambert, du ministère des Affaires étrangères, Service
des Études,

comme expert,
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 49

La Cour,
ainsi composée,

rend l'arrêt suivant :

Par une lettre du 5 décembre 1951, l'ambassadeur du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord à La Haye a transmis
au Greffe, au nom de son Gouvernement, la copie certifiée conforme
d'un compromis conclu entre le Gouvernement du Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord et le Gouvernement de
la République française, signé le 29 décembre 1950, et dont les
instruments de ratification ont été échangés à Paris le 24 septem-
bre 1951.

Conformément à l’article 33, paragraphe 2, du Règlement, le
Gouvernement français a été informé de la notification à la Cour
du compromis, dont copie a été transmise, en application de
l’article 34, paragraphe 2, du Règlement, aux Etats admis à ester
devant la Cour et au Secrétaire général des Nations Unies.

Le préambule et les articles I et II du compromis disposent :

« Le Gouvernement de la République française et le Gouvernement
du Royaume-Uni de la Grande-Bretagne et de l'Irlande du Nord ;

Considérant que des différends sont survenus entre eux à la suite
de revendications de souveraineté de la part de l’une et l’autre Partie
sur les îlots et rochers des groupes des Minquiers et des Ecréhous ;

Désirant que ces différends soient résolus par une décision de la
Cour internationale de Justice qui déterminera leurs droits res-
pectifs quant à la souveraineté sur ces flots et rochers;

Désirant que soient définies les questions à soumettre à la Cour
internationale de Justice ;

Sont convenus de ce qui suit :

ARTICLE PREMIER

La Cour est priée de déterminer si la souveraineté sur les îlots
et rochers des groupes des Minquiers, d’une part, et des Ecréhous,
d'autre part, dans la mesure où ces îlots et rochers sont susceptibles
d’appropriation, appartient à la République française ou au
Royaume-Uni.

ARTICLE II

Sans préjuger en rien de la charge de la preuve, les Parties
contractantes sont convenues, se référant à l’article 37 du Règlement
de la Cour, que la procédure écrite consisterait en :

6
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 33) 50

I) un mémoire du Royaume-Uni devant être soumis à la Cour
dans les trois mois qui suivront la notification du présent
accord prévue à l’article III ci-après ;

2) un contre-mémoire français devant être soumis dans les trois
mois qui suivront la remise du mémoire du Royaume-Uni ;

3) une réplique du Royaume-Uni, suivie d’une duplique de la
France, devant être soumises l’une et l’autre dans un délai
à fixer par la Cour.»

Les pièces de la procédure écrite ont été déposées dans les délais
primitivement fixés puis, à la demande des Parties, prorogés à
deux reprises par ordonnance du Vice-Président. L'affaire s’est
trouvée en état le 28 mars 1953.

Des audiences publiques ont été tenues entre le 17 septembre
et le 8 octobre 1953. Au cours de ces audiences, la Cour, présidée
par le Vice-Président en application de l’article 13, paragraphe I,
du Règlement, a entendu les Parties qui, par accord entre elles,
ont présenté leurs plaidoiries dans l’ordre où avaient été présentées
les pièces de la procédure écrite. Sir Lionel Heald, MM. Fitzmaurice,
Wade et Harrison ont pris la parole au nom du Gouvernement du
Royaume-Uni et M. Gros au nom du Gouvernement français.

A la fin des plaidoiries, à savoir le 6 octobre et le 8 octobre respec-
tivement, les conclusions finales suivantes ont été déposées par
les Parties :

Au nom du Gouvernement du Royaume-Uni :

« La Cour est invitée à dire :

Que, selon le droit international, le Royaume-Uni a droit à la
souveraineté pleine et entiére sur les ilots et rochers des groupes
des Minquiers et des Ecréhous :

I) attendu qu’il a établi l’existence d’un titre ancien, confirmé

a travers les siécles par une possession effective démontrée
par des actes qui sont la manifestation d’un exercice continu
de la souveraineté sur ces groupes ;

subsidiairement,

2) attendu qu'il a établi un titre résultant de la seule possession
effective continue et de longue durée, cette possession étant
démontrée par des actes semblables. »

Au nom du Gouvernement francais:

« Plaise à la Cour,
Dire et juger:

1) que la France possède un titre originel sur les flots et rochers
du groupe des Minquiers d’une part, et du groupe des Ecréhous
d'autre part ;

7
MINQUIERS ET ECREHOUS (ARRÊT DU 17 XI 53) SI

2) que la France a confirmé, à toute époque, ce titre originel
par un exercice effectif de sa souveraineté dans la mesure où le
caractère de ces îlots et rochers se prêtait à un tel exercice ;

3) que le Royaume-Uni n’a pu établir avoir eu la possession
effective de ces îlots et rochers au moment de la conclusion du
traité de Paris de 1259, lequel faisait de la possession effective la
condition nécessaire de la souveraineté anglaise sur les diverses
îles de la Manche, ni à une époque ultérieure ;

4) que, par la convention du 2 août 1839, le Royaume-Uni et la
France ont créé entre la ligne située à 3 milles de la laisse de basse
mer de l’île de Jersey et la ligne ad hoc définie à l’article premier
de la convention, une zone où la pêche de toute espèce de poisson
est commune aux ressortissants des deux pays ;

5) que les îlots et rochers des groupes des Minquiers et des Écré-
hous, se trouvant situés dans la zone de pêche commune ainsi
définie, ont été soumis par les parties, en 1830, à un régime d’utili-
sation commune à fin de pêche, sans que la souveraineté territoriale
sur ces flots et rochers ait été affectée par ailleurs par ladite conven-
tion ;

6) que, par voie de conséquence, les actes accomplis par chaque
partie sur les îlots et rochers postérieurement au 2 août 1839 sont
inopposables à l’autre partie en tant que manifestation de la
souveraineté territoriale, de sorte que cette souveraineté appartient
aujourd’hui à celle des parties à qui elle appartenait avant le
2 août 1839;

7) que cette «date critique» demeurerait alors même que le
Gouvernement français aurait donné à la convention du 2 août 1839
une interprétation erronée, étant donné que le Gouvernement du
Royaume-Uni n’ignorait pas cette interprétation ni la possibilité
qu’elle donnait au Gouvernement du Royaume-Uni et aux ressor-
tissants britanniques de bénéficier de la mise en commun des flots
et rochers des deux groupes à des fins de pêche telle qu’elle découlait,
dans l'esprit du Gouvernement français, de l’article 3 de la con-
vention du 2 août 1839;

8) que, même si la « date critique » devait être fixée à une date
postérieure au 2 août 1839, les faits de possession invoqués par
le Gouvernement du Royaume-Uni ne réunissent pas les conditions
requises par le droit international pour l'acquisition ou la conser-
vation de la souveraineté territoriale ;

9) qu'au surplus la France a accompli pendant le xixme et le
xxme siécles les actes de souveraineté que comportait le caractére
particulier de ces flots et assumé les responsabilités essentielles
inhérentes à sa souveraineté ;

10) que, pour ces motifs, la souveraineté sur les îlots et rochers
du groupe des Minquiers, d’une part, du groupe des Ecréhous d'autre
part, appartient, dans la mesure où ces îlots sont susceptibles
d’appropriation, à la République française. »

8
MINQUIERS ET ECREHOUS (ARRÊT DU 17 XI 53)

(en
LS

Les conclusions du Gouvernement du Royaume-Uni, reproduites
ci-dessus, consistent en trois paragraphes, les deux derniers étant
les motifs à l’appui de la premiére proposition qui doit être consi-
dérée comme la conclusion finale de ce Gouvernement. Les conclu-
sions du Gouvernement français se composent de dix paragraphes,
les premiers neuf étant les motifs qui conduisent à la dixième
proposition, qui doit être considérée comme la conclusion finale
de ce Gouvernement.

Partant, les conclusions des Parties doivent être considérées
comme étant les suivantes :

Pour le Gouvernement du Royaume-Uni :

« Que, selon le droit international, le Royaume-Uni a droit à la
souveraineté pleine et entière sur les îlots et rochers des groupes des
Minquiers et des Ecréhous. »

Pour le Gouvernement français :

« Que, pour ces motifs, la souveraineté sur les îlots et rochers du
groupe des Minquiers, d’une part, du groupe des Ecréhous d'autre
part, appartient, dans la mesure où ces îlots et rochers sont sus-
ceptibles d’appropriation, à la République française. »

Aux termes de l’article [ du compromis signé le 29 décembre
1950, la Cour est priée

« de déterminer si la souveraineté sur les îlots et rochers des groupes
des Minquiers d'une part, et des Ecréhous d’autre part, dans la
mesure où ces îlots et rochers sont susceptibles d’appropriation,
appartient à la République française où au Royaume-Uni ».

Ainsi priée de décider si ces groupes appartiennent soit à la
France, soit au Royaume-Uni, la Cour doit rechercher laquelle des
Parties a produit la preuve la plus convaincante d’un titre à l’un
ou à l’autre de ces groupes, ou aux deux à la fois. Par le texte de
l’article I, les Parties ont exclu le statut de res nullius comme
celui de condominium.

Dans l'article II, les Parties ont énoncé leur accord quant à
l’ordre de présentation des pièces écrites « sans préjuger en rien
de la charge de la preuve », question qu'il appartient à la Cour
de trancher. Considérant la position des Parties, qui toutes deux
revendiquent la souveraineté sur un même territoire, et vu la
façon dont a été formulée la tâche de la Cour dans l’article I, vu
aussi les termes de l’article II, la Cour est d'avis que chaque Partie
doit apporter la preuve des titres qu’elle allégue et des faits sur
lesquels elle se fonde.

9
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 53.

Le compromis prie la Cour de déterminer la souveraineté sur
les îlots et rochers dans la mesure où ils sont susceptibles d’ap-
propriation. I] faut considérer que ces mots se réfèrent aux îlots
et rochers qui sont matériellement susceptibles d’appropriation.
La Cour est imvitée à dire d’une manière générale à laquelle des
Parties appartient la souveraineté sur chaque groupe dans son
ensemble, sans déterminer en détail les faits relatifs à chacun des
éléments constitutifs des groupes.

Ces groupes se trouvent entre Jersey, une des îles britanniques
de la Manche, et la côte de France. Chacun consiste en deux ou
trois îlots habitables, plusieurs îlots plus petits et un grand nombre
de rochers. Le groupe des Écréhous est situé au nord-est de Jersey,
à 3,9 milles de cette île, mesure prise à partir du rocher constam-
ment émergé et qui en est le plus proche; et à 6,6 milles de la
côte de France, mesure prise de la même façon. Le groupe des
Minquiers est situé au sud de Jersey, à une distance de 9,8 milles
de cette île et de 16,2 milles de la côte continentale française,
mesures prises de la même façon ; 8 milles le séparent des îles
Chausey qui appartiennent à la France. ~

* * *

Les deux Parties soutiennent qu’elles ont, chacune, un titre
ancien ou originaire sur les Ecréhous et les Minquiers, qui a toujours
été conservé sans jamais se perdre. L'espèce actuelle ne présente
donc pas les caractéristiques d’un différend relatif à l'acquisition
de la souveraineté sur un territoire sans maitre (éerra nullius).

Le Gouvernement du Royaume-Uni fait découler le titre ancien
qu'il invoque de la conquête de l'Angleterre par Guillaume, duc
de Normandie, en 1066. Cette conquête a entraîné l’union de
l'Angleterre avec le duché de Normandie, lequel englobaït les
Îles de la Manche, et cette union dura jusqu’en 1204, date à laquelle
le roi Philippe- Auguste de France a rejeté les forces anglo-normandes
de la Normandie continentale. Mais les tentatives qu’il entreprit
en vue d’occuper également les Îles ne furent pas couronnées de
succès, à ’exception de courtes périodes pendant lesquelles certaines
d’entre elles furent prises par des forces françaises. Sur cette base,
le Gouvernement du Royaume-Uni soutient que toutes les Îles
de la Manche, y compris les Écréhous et les Minquiers, sont restées
comme auparavant unies à l'Angleterre et que cette situation de
fait a été consacrée juridiquement par les traités qui furent par
la suite conclus entre le roi d'Angleterre et le roi de France.

Le Gouvernement français ne conteste pas que les îles de Jersey,
Guernesey, Aurigny, Serk, Herm et Jethou aient continué d’être
tenues par le roi d'Angleterre ; mais il conteste que ce roi ait tenu
les Ecréhous et les Minquiers après le démembrement du duché
de Normandie en 1204. I] soutient qu'après cet événement le roi
de France tenait ces deux groupes, de même que certaines autres

IO
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 54

îles situées à proximité du continent, et il se réfère aux mêmes
traités du moyen âge qu’invoque le Gouvernement du Royaume-
Uni.

Dans ces conditions, il faut examiner si ces traités, invoqués
par les deux Parties, contiennent quelque chose qui soit de nature
à jeter quelque lumière sur le statut des Ecréhous et des Minquiers.

Le traité de Lambeth de 1217, auquel les Parties se sont référées,
ne peut pas être considéré comme contenant quoi que ce soit qui
puisse éclairer ce problème. Le traité de Paris de 1250, qui paraît être
le principal traité invoqué par les Parties, énumère en son article 4
toutes les terres que le roi d'Angleterre devra posséder en fief
du roi de France, en Saintonge au delà de la Charente ainsi
qu’à Bordeaux, à Bayonne et en Gascogne et « tote la terre que il
tient deca la mer dangl’ en fiez et en demaisne et des isles
saucune en i a que li rois dangl’ tiegne qui soient del roiaume de
franc’ e tendra de nos comme pers de franc’ & dux de Aquitain ».
Ces termes paraissent viser les îles que le.roi d’Angleterre tenait
en sa qualité de duc d’Aquitaine et non les Iles de la Manche.
Même à supposer qu'ils aient compris ces Îles, l’article ne vise en
tout cas que les îles, s’il y en a, qui sont tenues par le roi d’Angle-
terre. Il n'indique pas quelles îles étaient à cette époque tenues
par lui. L'article 6 énumère toutes les terres que le roi d'Angleterre
abandonne «en aucune partie del Roiaume de franc’ ou es isles
saucunes en tenons nos ou nostre frere ou autres de par nos ou de
par els». Ce texte se réfère uniquement aux îles, s’il y en a, qui
étaient tenues par le roi de France, sans indiquer les îles qui étaient
ainsi tenues. Du texte même de ce traité on ne peut donc rien
déduire touchant le statut des Écréhous et des Minquiers. Le
traité de Calais de 1360 contient, en son article 6, une disposition
énonçant que le roi d'Angleterre aura et tiendra toutes les îles
qu'il «tient a present». Cette disposition doit être considérée
comme comprenant celles des Îles de la Manche que le roi tenait
à cette époque. Mais comme il n’est pas dit lesquelles de ces Îles
étaient tenues par le roi d'Angleterre, il n’est pas possible de tirer
de ce texte seul une conclusion quelconque touchant le statut des
îlots litigieux. Le traité de Troyes de 1420 contient de nombreuses
dispositions d’une grande portée, mais on ne peut dire qu'il s’y
trouve quoi que ce soit de nature à éclairer le présent différend.
Un trait commun à tous ces traités est qu'ils ne précisent pas
quelles Îles étaient tenues par le roi d'Angleterre ou par le roi de
France. La Cour ne serait dès lors pas fondée à en tirer quelque
conclusion pour déterminer si, à l’époque de la signature de ces
traités, les Ecréhous et les Minquiers étaient tenus par le roi
d’Angleterre ou par le roi de France. Cette question dépend de
faits qu’il n’est pas possible de déduire du texte de ces traités.

Il y a cependant d’autres documents qui apportent quelques
indications sur la possession des îlots litigieux.

II
MINQUIERS ET ECREHOUS (ARRÊT DU 17 XI 53) 55

Par une charte du 14 janvier 1200, le roi Jean d'Angleterre
concède à Pierre des Préaux, un de ses barons, les îles de Jersey,
Guernesey et Aurigny que « celui-ci aura et tiendra de nous moyen-
nant le service de trois chevaliers ». Trois ans plus tard, Pierre des
Préaux, par une charte de 1203, donne «l'île d’Escrehou tout
entière » à l’abbaye de Val-Richer, en énonçant que le roi d’Angle-
terre «m'a donné les îles » finsulas mihi dedit). Cela démontre qu’il
traitait les Ecréhous comme faisant partie intégrante du fief des
Îles qu’il avait reçues du roi. Par un ordre du 5 juillet 1258, le roi
d'Angleterre enjoint au sous-gardien des Îles « de garder les îles de
Gernere, Geresey et les autres îles du roi en ses mains ». Par lettres
patentes du roi d'Angleterre, en date du 28 juin 1360, il est disposé
que «le gardien des îles de Gerneseye, Jereseye, Serk et Aurneye,
ainsi que les autres îles adjacentes à celles-ci» pourra en conserver
la garde pour une nouvelle période. L'article 3 de la trêve de Londres
de 1471 énonce que le roi de France ne fera aucun acte d’hostilité
contre le royaume d'Angleterre ou contre d’autres terres mention-
nées expressément, y compris les îles «de G[re]nesey, Iarzey et
aunery [et] autres pais ysles terres et seigneuries qui sont ou seront
tenues et possidées par led’ st Roly djafngle]te[r]re [ou pair ses
subgez ». Une bulle papale du 20 janvier 1500 transférant les Îles de
la Manche du diocèse de Coutances au diocèse de Winchester men-
tionne «les îles de Jersey, Guernesey, Chausey, Aurigny, Herm et
Sark », tandis que deux traités de commerce de 1606 et de 1655
mentionnent seulement Jersey et Guernesey.

En se fondant sur de tels faits, le Gouvernement du Royaume-
Uni énonce l'opinion que les Îles de la Manche étaient considérées au
moyen âge comme constituant une entité physiquement distincte
de la Normandie continentale et que le fait de n’avoir pas men-
tionné par son nom une île déterminée dans un document perti-
nent qui énumère d’autres îles de la Manche n'implique pas que
cette île soit en dehors de l'entité. Des documents précités,
notamment des chartes de 1200 et de 1203, et du fait incontesté
que la Normandie tout entière, y compris toutes les Îles de la
Manche, était, de 1066 à 1204, tenue par le roi d'Angleterre en
sa qualité de duc de Normandie, il paraît se dégager une forte
présomption en faveur de la thèse britannique sur ce point. Si les
Ecréhous et les Minquiers n’ont jamais été mentionnés expressément
dans ces énumérations, cela était dû probablement à leur faible
importance. Même certaines des îles plus importantes, telles que
Serk et Herm, ne font qu’occasionnellement l’objet d'une mention
expresse dans les documents de cette époque, bien qu’elles fussent,
tout autant que les trois plus grandes îles, tenues par le roi
d'Angleterre. De ces seules considérations, la Cour ne croit cepen-
dant pas pouvoir tirer une conclusion définitive quant à la souve-
raineté sur les Ecréhous et les Minquiers, cette question devant
dépendre en dernière analyse de preuves se référant directement
à la possession de ces groupes.

12
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 56

Le Gouvernement français tire le titre originaire qu’il invoque du
fait que les ducs de Normandie étaient les vassaux des rois de France
et que les rois d'Angleterre, après 1066, en leur qualité de ducs de
Normandie, tenaient le duché en fief des rois de France. I] invoque
que les Îles de la Manche furent ajoutées aux fiefs du duc de Nor-
mandie lorsque Guillaume Longue-Epée, en 933, reçut les Îles en fief
du roi de France, et que lui et ses successeurs rendaient hommage
aux rois de France pour l’ensemble de la Normandie, y compris
les Îles. Le Gouvernement français se réfère, en outre, à un arrêt
rendu le 28 avril 1202 par la Cour de France, et soutient que le
roi Jean d'Angleterre fut condamné par cet arrêt à la commise de
toutes les terres qu'il tenait en fief du roi de France, y compris
l’ensemble de la Normandie. Sur la base de cette origine historique
et de l’arrêt de 1202, il y a, selon le Gouvernement français, une
présomption en faveur de la prétention française actuelle à la
souveraineté sur les Ecréhous et les Minquiers.

Le Gouvernement du Royaume-Uni soutient, de son côté, que le
titre féodal des rois de France sur la Normandie était purement
nominal. Il conteste que le duc de Normandie ait reçu les Îles de la
Manche en fief du roi de France et que Guillaume Longue-Epée ou
l'un quelconque de ses successeurs ait jamais rendu l’-hommage pour
les Îles. Il conteste la validité, voire l’existence, de l’arrêt de 1202,
affirmant que même si cet arrêt avait été valablement rendu contre
le roi d'Angleterre en sa qualité de duc de Normandie, il ne pouvait
produire les effets allégués.

Ces thèses opposées sont fondées sur des vues plus ou moins
incertaines ou controversées quant à la situation réelle à cette
époque féodale éloignée. Pour statuer sur la présente affaire, la Cour
estime qu’il n’est pas nécessaire de résoudre ces controverses histo-
riques. La Cour considère qu'il suffit de dire que, selon elle, même
si les rois de France avaient un titre féodal originaire s'étendant aux
Îles de la Manche, ce titre a dû cesser d'exister comme conséquence
des événements de l’année 1204 et des années suivantes. Un tel
titre féodal originaire des rois de France sur les Îles de la Manche ne
saurait aujourd’hui produire effet juridique à moins qu'un autre
titre, valable d’après le droit applicable à l’époque considérée, y ait
été substitué. I] incombe au Gouvernement français d'établir cette
substitution. La Cour examinera plus loin les preuves que ce Gouver-
nement a produites en vue d’établir que le titre originaire qu’il
invoque a été remplacé par la possession effective des îlots litigieux.

Quant à l’arrêt de 1202 invoqué par la France, la Cour estime que,
quelle que soit l'opinion qu’on puisse avoir au sujet de son existence,
de sa validité, de sa portée et de ses effets, il n’a pas été suivi d’exé-
cution dans les Îles de la Manche, puisque les rois de France ne sont
pas parvenus à obtenir possession de ces Îles, sauf au cours de brèves
périodes. Même si cet arrêt féodal — à supposer qu’il ait été réelle-

13
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 57

ment prononcé — avait pour but de produire alors des effets juri-
diques, il est, en tout cas, resté inopérant à l'égard des Îles de la
Manche. Faire revivre aujourd’ hui sa force juridique en lui attri-
buant des effets juridiques après un intervalle de plus de sept
siècles, serait aller bien au dela d’une application raisonnable de
considérations de droit.

Le Gouvernement français prétend que le démembrement du.
duché de Normandie qui, en fait, s’est produit en 1204 lorsque la
Normandie continentale fut occupée par le roi de France, a des
effets juridiques affectant le litige actuel. Il avance que si le Gouver-
nement du Royaume-Uni est incapable d’établir son droit sur les
Écréhous et les Minquiers, le titre sur ces îlots doit être considéré
comme étant resté à la France depuis 1204. Mais, depuis cette
époque, un développement nouveau s’est produit dans la situation
territoriale. De nombreuses guerres et des traités de paix entre les
deux États se sont succédé au cours des siècles qui ont suivi. Les
Îles de la Manche ou certaines d’entre elles ont été occupées tempo-
rairement par les forces françaises pendant quelques années aussitôt
après les événements de 1204, ainsi que durant de brèves périodes
dans les deux siècles suivants, et la Normandie continentale a été
reconquise par le roi d'Angleterre et possédée par lui pendant une
grande partie du xv siècle. Dans ces conditions, il est difficile
de voir pourquoi le démembrement du duché de Normandie en
1204 devrait avoir les effets juridiques qui lui sont attribués par
le Gouvernement français. Ce qui, de l’avis de la Cour, a une
importance décisive, ce ne sont pas des présomptions indirectes
déduites d'événements du moyen âge, mais les preuves se rap-
portant directement à la possession des groupes des Ecréhous
et des Minquiers.

x
* *

Avant de considérer ces preuves, la Cour traitera de certaines
questions communes aux deux groupes.

Le 2 août 1839, la France et le Royaume-Uni ont conclu une
convention relative aux pécheries, en particulier 4 la péche des
huîtres entre l’île de Jersey et les côtes avoisinantes de France.
Les Parties admettent toutes deux que cette convention n'a pas
réglé la question de la souveraineté sur les Écréhous et les Minquiers.
Mais le Gouvernement français a avancé des thèses qui, dans une
certaine mesure, affectent cette question. Ces thèses, qui ont été
modifiées au cours de la procédure, ont été formulées comme suit

l'audience du 8 octobre 1953 comme partie des conclusions
présentées au nom de ce Gouvernement :

« 4) que, par la convention du 2 août 1830, le Royaume-Uni et la
France ,ont créé entre la ligne située à 3 milles de la laisse de basse
mer de l’île de Jersey et la ligne ad hoc définie à l’article premier de
la convention, une zone où la pêche de toute espèce de poisson est
commune aux ressortissants des deux pays ;

14
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 58

5) que les flots et rochers des groupes des Minquiers et des Ecré-
hous, se trouvant situés dans la zone de pêche commune ainsi définie,
ont été soumis par les parties, en 1839, à un régime d’utilisation
commune à fin de pêche, sans que la souveraineté territoriale sur ces
flots et rochers ait été affectée par ailleurs par ladite convention ;

6) que, par voie de conséquence, les actes accomplis par chaque
partie sur les îlots et rochers postérieurement au 2 août 1839 sont
inopposables à l’autre partie en tant que manifestation de la souve-
raineté territoriale, de sorte que cette souveraineté appartient
aujourd’hui à celle des parties à qui elle appartenait avant le 2 août

1839 »

Ces thèses sont fondées sur les trois premiers articles de la conven-
tion, en particulier sur l’article 3. Par l’article premier, les deux
Gouvernements reconnaissent une ligne ad hoc «comme détermi-
nant les limites entre lesquelles et les côtes de France la pêche des
huîtres sera exclusivement réservée aux sujets français ». L’arti-
cle 2 énonce que « la pêche des huîtres en dedans de trois milles (cal-
culés de la laisse de basse mer) de l'Île de Jersey, sera exclusive-
ment réservée aux sujets Britanniques ». L'article 3 dispose :

«Sera commune aux sujets des deux pays, la pêche des huîtres
entre les limites cidessus désignées, et en dedans desquelles cette
pêche est exclusivement réservée, soit aux pêcheurs français, soit
aux sujets britanniques. »

Le Gouvernement français prétend que les groupes des Min-
quiers et des Écréhous sont inclus dans cette zone conventionnelle
de pêche commune. Le Gouvernement du Royaume-Uni le conteste
en se fondant sur une clause de l’article 9 relative au droit exclusif
de pêche des sujets britanniques dans un rayon de trois milles
à partir de la laisse de basse mer «le long de toute l'étendue des
côtes des îles Britanniques ».

Pour décider en la présente affaire, la Cour ne croit pas qu'il
soit nécessaire de déterminer si les eaux des groupes des Écréhous
et des Minquiers se trouvent à l'intérieur ou à l'extérieur de la
zone de pêche commune instituée par l’article 3. Même s'il était
admis que ces groupes fussent à l’intérieur de la zone de pêche
commune, la Cour ne saurait admettre qu’une telle zone conven-
tionnelle de pêche commune dans ces eaux impliquât un régime
d'usage commun du territoire des îlots et rochers, puisque les
articles invoqués se rapportent seulement à la pêche et en aucune
façon à l'usage du territoire. La Cour ne saurait admettre non
plus qu’une telle zone conventionnelle de pêche commune dit
nécessairement avoir pour effet d'empêcher les Parties d’invoquer
des actes postérieurs impliquant manifestation de souveraineté a
Végard des îlots. Les Parties auraient pu établir une telle zone de
péche commune en y comprenant aussi les eaux des groupes,
méme si, en 1839, ces groupes avaient été sous la souveraineté
exclusive incontestée de l’une d’elles ; elles auraient pu tout aussi

15
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 59

bien avoir acquis ou revendiquer la souveraineté exclusive après
1839, et invoquer des actes postérieurs impliquant une manifesta-
tion de souveraineté, nonobstant la zone conventionnelle de pêche
commune, pourvu évidemment qu’en ce faisant, la pêche commune
dans cette zone ne soit en rien gênée. La thèse ci-dessus mentionnée,
selon laquelle les actes postérieurs à 1839 devraient être écartés,
est au surplus incompatible avec l'attitude que le Gouvernement
français a prise depuis lors. Non seulement il a réclamé la souve-
raineté sur les Ecréhous en 1886 et les Minquiers en 1888, et plus
tard, mais, pour établir cette souveraineté, il a lui-même, dans ses
communications au Foreign Office du 27 août 1888 et du 15 juillet
1903 comme au cours de la présente procédure, invoqué des mesures
prises après 1839. La thèse selon laquelle la Cour devrait déterminer
à laquelle des Parties la souveraineté appartenait en 1839 n’est
pas non plus conciliable avec le compromis de 1950, qui prie la
Cour de dire à quelle Partie la souveraineté appartient à présent.
Partant, la Cour ne saurait accepter les thèses mentionnées
ci-dessus, relatives aux effets de la convention de 1839 à l'égard de
la question de la souveraineté sur les groupes des Ecréhous et des
Minquiers.

D'autre part, les Parties ont débattu la question relative au
choix d’une «date critique» pour l'admission des preuves en
l'espèce. Selon le Gouvernement du Royaume-Uni, bien que les
Parties aient depuis longtemps été en désaccord au sujet de la
souveraineté sur les deux groupes, le différend ne s’est pas « cristal-
lisé» avant la conclusion du compromis le 2g décembre 1950 ;
partant, cette date devrait étre considérée comme la date critique,
avec cette conséquence que tous actes antérieurs devraient être
pris en considération par la Cour. De son côté, le Gouvernement
français soutient que la date de la convention de 1839 devrait
être choisie comme date critique et que tous actes postérieurs sont
à écarter.

À la date de la convention de 1839, aucun différend relatif à la
souveraineté sur les groupes des Écréhous et des Minquiers n'était
encore né. Depuis longtemps, les Parties avaient été en désaccord
quant au droit exclusif à la pêche des huîtres, mais elles n'avaient
pas lié cette question à celle de la souveraineté sur les Écréhous
et sur les Minquiers. Dans ces circonstances, il n’y a pas de raison
pour que la conclusion de la convention ait un effet quelconque sur
la question de l'admission ou du rejet de preuves relatives a la
souveraineté. Un différend relatif à la souveraineté sur les Écréhous
et les Minquiers n’est pas né avant les années 1886 et 1888, lorsque
pour la première fois la France a revendiqué la souveraineté sur
les Ecréhous et les Minquiers respectivement. Mais, à raison des
circonstances spéciales de la présente affaire, des actes posté-
rieurs doivent aussi être pris en considération par la Cour, en
exceptant les mesures qui auraient été prises en vue d'améliorer la
position en droit de la Partie intéressée. Sous bien des rapports,

16
MINQUIERS ET ECREHOUS (ARRÊT DU I7 XI 53) 60

l’activité à l’égard de ces groupes s’est développée graduellement,
longtemps avant la naissance du différend sur la souveraineté, et
elle s’est poursuivie depuis, sans interruption et d’une manière
semblable. Dans ces circonstances, il serait injustifié d’écarter tous
les faits qui, au cours de ce développement continu, se sont produits
après 1886 et 1888 respectivement.

Un autre point touchant également les deux groupes doit étre
mentionné par la Cour avant de traiter séparément de chacun
d’eux. Le Gouvernement du Royaume-Uni a tenté de démontrer
que les groupes devaient étre considérés comme des dépendances
de Jersey ; il s’est référé à l’article 38 de la convention franco-
britannique sur les pêcheries de 1867, laquelle a été ratifiée sans
toutefois être entrée en vigueur. Cet article est ainsi conçu :

« Les termes « Îies Britanniques » et « Royaume-Uni », employés
dans cette Convention, comprennent les îles de Jersey, Guernsey,
Alderney, Sark, l'Île de Man, et leurs dépendances. »

Le Gouvernement du Royaume-Uni a aussi invoqué des clauses
semblables figurant dans une convention franco-britannique de
1859 relative à une ligne télégraphique sous-marine et dans une
loi britannique sur la pêche en mer de 1843.

Ces clauses montrent qu’il y a des îles ou îlots constituant des
dépendances de celles des Îles de la Manche qui y sont énumérées,
mais aucune preuve n’a été apportée de l'intention des Parties
contractantes d'inclure les groupes des Ecréhous et des Minquiers
dans les termes « [les Britanniques » ou « dépendances », ni, d’ail-
leurs, de les en exclure.

La Cour examinera maintenant les prétentions respectives des
Parties à la souveraineté sur les Ecréhous et elle commencera
cet examen par les preuves invoquées par le Gouvernement du
Royaume-Uni.

On a relevé plus haut que la charte de 1200, par laquelle le roi
d'Angleterre a donné le fief des îles de la Manche à Pierre des
Préaux, et la charte de 1203, par laquelle ce dernier, à son tour,
a donné les Ecréhous à l’abbaye de Val-Richer, montrent qu'il
considérait les Ecréhous comme faisant partie intégrante de son fief.

La donation des Écréhous était en franche aumône. Le Gouver-
nement français prétend que pareille donation avait pour effet
de rompre le lien féodal entre Pierre des Préaux et l’abbaye en
sorte que les Ecréhous ne formaient plus partie du fief des Îles
de la Manche. L'opinion de ce Gouvernement est que les Ecréhous
sont restés soumis au duc de Normandie par l'intermédiaire de
l’abbaye de Val-Richer, laquelle était située en France continen-
tale, et que lorsque le roi de France a succédé aux droits du duc

17
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 61

après l’occupation de la Normandie continentale en 1204, l’abbaye
«passa sous sa garde, ainsi que Vile d’Ecréhou dont il devint
seigneur supérieur ».

Cette thèse rend nécessaire un examen plus attentif de la charte
de 1203. Celle-ci disposait :

«…. Noverit universitas vestra me divine pietatis intuitu conces-
sisse & dedisse, & presenti charta mea confirmasse Deo & ecclesiæ
sancte Mariæ de Valle-Richerii, & monachis ibidem Deo servienti-
bus, pro salute anime Johannis ilustris regis Angliæ, qui insulas
mihi dedit, & pro salute anime mee, & patris & matris mee, &
omnium antecessorum meorum, insulam de Escrehou integre, ad
ædificandam ibidem basilicam in honore Dei & beate Marie, ita ut
divina ibidem celebrentur mysteria singulis diebus, habendam &
possidendam libere & quiete, plenarie & honorifice, in liberam &
puram & perpetuam eleemosynam, & quidquid in eadem insula
poterunt augmentare & ædificare. Item concessi prædictis monachis
quidquid ab hominibus meis de Gersy, & de Gernesé, & de Aurene,
eis caritatis intuitu rationabiliter datum fuerit, salvo jure meo. »
(Gallia Christiana, XI, col. 94, n° XXXII (Instrumenta).|

[Traduction ]

. Sachez tous que je, en considération de la divine miséri-
corde, ai concédé et donné, et confirmé par la présente charte, à
Dieu et à l’Église de Notre Dame de Val-Richer et aux moines
qui y servent Dieu, pour le salut de l’âme de Jean, illustre roi
d'Angleterre, qui m'a donné les îles, et pour le salut de mon âme
et de celles de mon père et de ma mère et de celles de tous mes
ancêtres, l'île d’Ecréhou tout entière pour y édifier une église en
l'honneur de Dieu et de Sainte Marie en sorte que les saints mystères
y soient célébrés chaque jour, laquelle île devant être tenue et
possédée librement et paisiblement, pleinement et en titre d’hon-
neur, en libre, pure et perpétuelle auméne, ainsi que tout ce que
dans ladite île ils pourront augmenter et édifier. Item, j'ai concédé
auxdits moines tout ce qui leur sera donné raisonnablement par
mes hommes de Jersey, Guernesey et Aurigny, par esprit de charité,
sauf mon droit. »

Il résulte clairement du Grand Coutumier de Normandie du
xinve siècle, chapitres XXVIII et XXXII (édition de Gruchy,
1881, pp. 90-01 et 98), que la terre tenue en franche aumône était une
tenure et qu’une donation en franche aumône à une institution
ecclésiastique n'avait pas pour effet de rompre les liens féodaux.
La première partie du chapitre XX XII énonce ce qui suit :

«L’en dict que ceulx tiennent par omosne, qui tiennent terres
données en pure omosne à Dieu et à ceulx qui le servent, en quoy
le donneur ne retient aulcune droicture, fors seulement la seigneurie
de patronnage ; et tiennent d’iceulx par omosne comme de patrons.
Aucun ne peut omosner aulcune terre, fors ce qu’il y a; et pour
ce doibt Pen sçavoir que le Duc ne les barons ne les aultres qui
ont hommes ne doivent avoir aulcun dommage, s’aulcuns de leurs

IÈ
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 62

hommes omosnent aulcunes choses des terres qu’ils tiennent d’eulx ;
car pour ce ne remaindront pas, qu'ils n’y facent leurs justices, et
qu'ils ne fievent leurs droictures des terres que leurs hommes ont
omosnées. »

Il ressort de ce texte que le donateur conservait la « seigneurie
de patronnage » (dominium patronale). Selon cette ancienne coutume
normande, la donation n'a pas fait sortir Pierre des Préaux de la
chaîne féodale quant aux Ecréhous. Il a continué à tenir les Ecréhous
comme partie de son fief des Îles de la Manche avec l’abbé de Val-
Richer comme son vassal et le roi d'Angleterre comme son suzerain,
et le roi a continué à exercer la justice et à percevoir ses droits sur
la terre ainsi placée en auméne. En donnant les Ecréhous en franche
aumône à l'abbaye, Pierre des Préaux n’a pas et ne pouvait pas
séparer cette fle du fief des Îles de la Manche ; elle restait partie
de ce fief.

Cette opinion est contestée par le Gouvernement français pour
le motif que Pierre des Préaux ne s'était pas réservé par la charte
un service féodal et qu'en conséquence il n'avait pas créé une tenure
féodale. Il paraît que l’ancienne coutume de Normandie, telle
qu'elle est formulée dans le Coutumier, n’exigeait pas une telle
condition pour la création d'une « teneure par omosne », ou franche
aumône. Mais même si l’on estimait qu’une condition ou réserve
était nécessaire, la donation à l’abbaye comportait effectivement
une telle condition ou réserve. En effet, il ressort du texte de la
charte que l’abbaye devait construire une église aux Ecréhous
«en sorte que les saints mystères y soient célébrés chaque jour » ;
d'autre part, il y est dit que la donation était faite « pour le salut
de l’âme de Jean, illustre roi d'Angleterre .... et pour le salut de
mon âme et de celles de mon père et de ma mère et de celles de
tous mes ancêtres ». D’après la coutume de l’époque, ceci ne peut
signifier autre chose que la réserve, dans la charte, d’un service de
prières. Que telle ait dû être l'opinion de l’abbé lui-même et de ses
successeurs, c'est ce qui appert des procès-verbaux d’un plaid de
Quo Warranto tenu à Jersey en 1309 devant les juges itinérants du
roi. Le rôle des assises montre qu’une chapelle avait été effective-
ment édifiée aux Ecréhous et que le prieur de cette chapelle,
comparaissant devant les juges, témoigna que lui-même et l’autre
moine habitant la chapelle pendant toute l’année « y célébraient
toujours un service divin pour le seigneur roi et ses ancêtres ».
D'après les termes du rêle, le prieur lui-même ainsi que les juges
appelaient la donation tenura.

Peu de temps aprés sa donation de 1203, Pierre des Préaux
perdit par confiscation le fief des [les de la Manche, lesquelles dés
lors firent retour au roi d’Angleterre et furent administrées par
les gardiens désignés par le roi, sauf durant certaines périodes
au x117% siècle et au début du xivme pendant lesquelles les Îles
furent à nouveau données en fief, Jusqu'en 1309, rien n'indique
qu'un changement soit intervenu dans le rattachement des Ecréhous
aux Îles de la Manche.

10

a
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 63

L'objet du plaid de Quo Warranto de 1309 mentionné plus haut
était de faire une enquête sur les biens et les revenus du roi d’Angle-
terre. Ces procès, qui furent nombreux, consistaient à appeler des
personnes à justifier la possession par elles d’un bien. L'abbé de
Val-Richer fut convoqué devant les juges du roi pour répondre au
sujet d’un moulin et de Vadvocatio au prieuré des Ecréhous, ainsi
qu'au sujet d’une rente. Comme le moulin était situé à Jersey et
que la rente y était payable, la procédure touchant ces objets ne
révèle rien concernant le statut des Ecréhous. Mais la question de
Vadvocatio se présente autrement. Selon une ancienne coutume
normande, ce droit de présentation à un office ecclésiastique était
considéré et traité comme un jus im rem, inhérent au sol et insépa-
rable du territoire du fief auquel il se rattachait. (Grand Coutumier
de Normandie, chapitre CXI, édition de Gruchy, p. 259; Afire-
mens et Jugiés d’Eschequiers, publiés par Génestal et Tardif, 1921,
p. 7, par. 18.) Par conséquent, lorsque l'abbé de Val-Richer fut
convoqué devant les juges du roi à Jersey pour répondre au sujet
de cette advocatio, ce dut être parce que les Ecréhous auxquels
Vadvocatio était attachée rentraient dans le domaine du roi d’Angle-
terre. Et, quand le prieur des Ecréhous comparut comme représen-
tant de l'abbé en réponse à la convocation, la juridiction au titre
des Ecréhous fut exercée par les juges qui décidérent « qu’il est
permis audit prieur de tenir les premissa comme il les tient aussi
longtemps qu'il plaira au seigneur roi ».

Le prieur des Écréhous fut impliqué dans trois autres plaids à
Jersey au cours des années 1323 et 1331. Comme ceux-ci se ratta-
chent à des événements qui s'étaient produits à Jersey, ilsn’apportent
aucune lumière sur le statut des Ecréhous, mais ils montrent qu'il
y avait des relations étroites entre les Ecréhous et Jersey à cette
époque. Une autre preuve en est fournie par des lettres de protec-
tion qui, datées du 18 août 1337, peu avant le début de la guerre
de Cent ans entre l’Angleterre et la France, furent accordées par
le roi d'Angleterre à dix prieurs de Jersey et de Guernesey, parmi
lesquels le prieur des Ecréhous. Celui-ci fut qualifié de « Prior de
Acrehowe de Insula de Tereseye ». Apparemment, cette protection
lui fut accordée parce que le prieuré était sous l’autorité du roi

d'Angleterre.

' Par la charte de 1203, Pierre des Préaux «concéda auxdits
moines tout ce qui leur sera donné raisonnablement par mes
hommes de Jersey, Guernesey et Aurigny, par esprit de charité,
sauf mon droit ». Que le prieuré des Ecréhous ait effectivement
recu de tels dons est établi par des documents postérieurs, par
exemple, un compte du gardien des Îles de la Manche pour 1328-
1329, une liste de rentes figurant dans un rentier du xv™ siècle et
dans d’autres rentiers de Jersey faisant état de rentes de froment
dues, pour 1528 et plus tard, par certains paroissiens de Jersey
« by cause of Escrehoo ». On a expliqué que ces rentes de froment,

20
MINQUIERS ET ECREHOUS (ARRÊT DU I7 XI 53) 64

antérieurement dues au prieuré des Écréhous, avaient été confis-
quées par le roi d'Angleterre à la suite de mesures prises contre les
«alien priories ». Les “deux Parties se sont employees a déduire de
ce fait certaines conclusions relatives au statut des Ecréhous. Le
Gouvernement frangais soutient que la confiscation des rentes des
Ecréhous ne peut s’expliquer que parce que le prieuré était consi-
déré comme étranger ; elle serait la conséquence de mesures prises
contre les « alien priories ». Le Gouvernement du Royaume-Uni
prétend que ce terme signifie les prieurés établis sur territoire
anglais dont la maison mère était située à l'étranger. La Cour
n’estime pas que les Parties aient démontré leurs thèses respectives
à cet égard. C’est, semble-t-il, à la suite de ces confiscations que
le prieuré, ayant perdu ses moyens de subsistance, fut abandonné
quelque temps après et que la chapelle tomba en ruines. Les
rapports étroits entre les Ecréhous et Jersey cessèrent et, ensuite,
pour une longue période, les îlots ne recurent que la visite occasion-
nelle de Jersiais pour la pêche et la récolte du goémon.

En 1706, des pêcheurs de Jersey se rendant aux Ecréhous y
rencontrèrent un Français qui venait de s’y réfugier pour échapper
à la police française et, sur sa demande, l'amenèrent à Jersey, où
il fut interrogé par les autorités. Le Gouvernement du Rovaume-
Uni a fait état de cet interrogatoire qui, toutefois, ne saurait être
considéré comme un cas d'exercice de juridiction sur les Écréhous.
C'était une mesure qui aurait été prise tout naturellement contre
n'importe quel fugitif arrivant à Jersey et ressortissant d’un autre
Pays.

En 1754, la peste éclata à Rouen et, à titre de mesure sanitaire,
les États de Jersey prirent un acte au cours duquel il est disposé :

«Qu’aucun Vaisseau ou Bateau venant du Royaume de France
ne sera souffert à entrer dans aucun Havre, ni mettre à Terre Aucun
Passagers ou Marchandises en aucun Endroit de cette Isle, pareille
Deffence etant faite à l'égard des les & Rochers de Chauzé, Marqués,
& Icrehots, ou Rochers adjacents. »

Les deux Parties ont invoqué cet acte, mais le texte en est
ambigu. I] peut signifier une interdiction ‘du trafic de la France
vers ces Îles et rochers, comportant par la une manifestation d’auto-
rité à l'égard de ceux-ci. Mais il peut également signifier que le
trafic en provenance de la France et de ces îles et rochers vers
Jersey était interdit, comme dans une prohibition antérieure de
1720. L’interdiction pourrait alors s'expliquer par le fait qu'on
ne pouvait pas entourer les Minquiers et les Ecréhous d’un cordon
sanitaire et que, par conséquent, il devenait nécessaire de défendre
Jersey contre les dangers de contagion provenant de ces flots. Mais,
même si tel était le cas, on ne pourrait en conclure que ces îlots
étaient considérés comme territoire étranger.

A partir du début du xrxme siècle, les liens entre les Ecréhous
et Jersey devinrent à nouveau plus étroits à raison de l’importance

ar
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 65

grandissante de la pêche des huîtres dans les eaux environnant les
îlots, et les autorités de Jersey, au cours de l’époque qui suivit,
prirent des mesures nombreuses et variées au sujet des îlots. Parmi
les divers faits qui ont été invoqués par le Gouvernement du
Royaume-Uni, la Cour attache, en particulier, valeur probante
aux actes qui se rapportent à l'exercice de la juridiction et de
Vadministration locales, ainsi qu’à la législation.

En 1826 une procédure criminelle fut ouverte devant la Cour
royale de Jersey contre un Jersiais qui, aux Écréhous, avait tiré sur
quelqu'un. Semblables procédures judiciaires, à propos d’infractions
pénales commises aux Ecréhous, ont eu lieu a Jersey en 1881,
1883, 1801, 1913 et 1921. Selon la Cour, les preuves produites
démontrent que les tribunaux de Jersey, dans des affaires criminelles
de cette sorte, n’ont pas compétence à l’égard d’infractions pénales
commises hors du bailliage de Jersey, même si l'infraction est
commise par un sujet britannique résidant à Jersey, et que les
autorités jersiaises ont agi dans ces affaires parce que les Ecréhous
étaient considérés comme faisant partie du bailliage. Ces faits
montrent donc que les tribunaux de Jersey ont exercé la juridiction
pénale à ’égard des Ecréhous pendant près de cent ans.

Il a été également prouvé que le droit jersiais depuis des siècles
exige qu'il soit procédé à enquête lorsque des cadavres sont trouvés
dans le bailliage et lorsqu'il n’est pas certain que la mort soit due
à des causes naturelles. Des enquêtes sur cadavres trouvés aux
Écréhous ont été faites en 1839, 1917 et 1948 et sont des preuves
supplémentaires de l’exercice de la juridiction à l'égard de ces flots.

Depuis 1820 environ, et probablement plus tôt, des personnes
de Jersey ont édifié et entretenu des maisons ou cabanes habitables
sur les îlots des Écréhous où elles ont demeuré pendant la saison
de pêche. Certaines de ces maisons ou cabanes ont, aux fins des
taxes paroissiales, été inscrites aux registres, tenus depuis 1889,
de la paroisse de Saint Martin à Jersey et ont été imposées au
titre de taxes locales. Des rôles fiscaux pour les années 1889 et
1950 ont été versés aux débats.

Un registre des bateaux de pêche du port de Jersey montre que
le bateau de pêche, appartenant à un pêcheur jersiais qui vivait en
permanence sur un îlot des Ecréhous depuis plus de quarante ans,
était inscrit à ce registre en 1872, le port ou lieu d’attache du
bateau étant indiqué comme « Ecrehos Rocks»; et que la licence
du bateau fut annulée en 1882. Selon une lettre de juin 1876,
émanant du fonctionnaire principal des douanes à Jersey, un
fonctionnaire de cette île s’est parfois rendu aux Ecréhous pour
y viser la licence du bateau.

Il est établi que des contrats de vente se rapportant à des im-
meubles sur les îlots des Ecréhous ont été passés devant les auto-
rités compétentes de Jersey et inscrits au registre public de cette
île. Des exemples d'enregistrement de contrats ont été produits
pour les années 1863, 1881, 1884 et plus tard.

22
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 66

En 1884, un poste de douane fut installé aux Écréhous par les
autorités douanières de Jersey. Les îlots avaient été compris par
les autorités jersiaises dans leurs opérations de recensement et en
Igor un fonctionnaire se rendit aux îlots pour y procéder au recen-
sement.

Ces divers faits montrent que les autorités de Jersey ont de
plusieurs manières exercé une administration locale ordinaire aux
Écréhous pendant une période prolongée.

Une ordonnance du Trésor britannique de 1875, faisant de Jersey
un port des Îles de la Manche, a compris les « Écrehou Rocks » dans
les limites de ce port. Cette mesure législative était une manifestation
évidente de la souveraineté britannique sur les Ecréhous à une
époque où un différend sur cette souveraineté n’avait pas encore
surgi. Le Gouvernement français protesta en 1876, motif pris de
ce que cette loi dérogeait à la convention sur là pêche de 1830.
Mais cette protestation ne pouvait enlever à l’acte son caractère
de manifestation de souveraineté.

Parmi les autres faits qui jettent de la lumière sur le diffé-
rend, il faut mentionner les visites officielles périodiques des auto-
rités jersiaises aux Ecréhous depuis 1885 et l'exécution par ces
autorités de divers travaux et constructions sur ces flots, tels que
la construction d’un plan incliné en 1895, l'établissement d’un
mat-signal en 1910, et l'installation d’une bouée d’amarre en 1939.

*

Le Gouvernement français, en plus du titre féodal originaire
invoqué par lui et examiné plus haut, fait valoir le fait que les
États de Jersey, en 1646, ont interdit aux habitants de Jersey de
pêcher sans une autorisation spéciale aux Écréhous et aux Chausey
ct qu’ils ont limité les visites aux Écréhous en 1692 a raison de

l’état de guerre entre l'Angleterre et la France ; il s’ensuivrait que
les Ecréhous n'étaient pas considérés comme territoire britannique.
Mais la Cour ne considère pas que ce soit là la déduction nécessaire
ou naturelle à tirer de ces faits.

Au cours des échanges diplomatiques qui intervinrent entre
les deux Gouvernements, au début du xixme siècle, au sujet des
pêcheries au large du Cotentin, l'ambassadeur de France à Londres
adressa au Foreign Office une note, datée du 12 juin 1820, à laquelle
étaient annexées deux cartes envoyées par le ministère français de
la Marine au ministère français des Affaires étrangères, en vue de
délimiter les zones dans lesquelles les pêcheurs de chaque pays avaient
un droit exclusif de pêche. Sur ces cartes, une ligne bleue marque
les eaux territoriales le long de la côte continentale française et
autour des Chausey, qui sont indiquées comme françaises, et une
ligne rouge marque les eaux territoriales autour de Jersey, Aurigny,
Serk et les Minquiers, qui sont indiqués comme anglais. Aucune
ligne d’eaux territoriales n’est tracée autour du groupe des Écré-
hous dont une partie est comprise dans la ligne rouge de Jersey et

23
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 67

par conséquent marquée comme appartenant à la Grande-Bretagne,
et l’autre partie apparemment traitée comme ves nullius. Lorsqu’en
1876 le Gouvernement français a protesté contre l'ordonnance du
Trésor britannique de 1875 et a contesté la souveraineté britannique
sur les Ecréhous, il n’a pas lui-même revendiqué la souveraineté,
mais a continué à traiter les Écréhous comme res nullius. Dans
une lettre du 26 mars 1884 du ministère français des Affaires
étrangères au ministère français de la Marine, il est dit que le
Gouvernement britannique n’a pas cessé de réclamer les Écréhous
comme dépendances des Îles de la Manche, et il est suggéré d’inter-
dire aux pêcheurs français de se rendre aux Écréhous. Il ne semble
pas qu’une telle mesure ait été prise, et, par la suite, dans une note
au Foreign Office du 15 décembre 1886, le Gouvernement français
a revendiqué pour la première fois la souveraineté sur les Ecréhous
« à la lumière des nouvelles données historiques et géologiques ».

Ayant maintenant à apprécier, à la lumière des faits considérés
ci-dessus, la valeur relative des prétentions des deux Parties à la
souveraineté sur les Ecréhous, la Cour constate qu’au début du
xumme siècle, le groupe des Ecréhous était considéré et traité comme
partie intégrante du fief des Îles de la Manche tenues par le roi
d'Angleterre et que le groupe a continué à faire partie du domaine
de ce roi, lequel, au début du xiv™ siècle, y exerçait sa juridiction.
La Cour constate en outre que des autorités britanniques, durant
la plus grande partie du xrx™e siècle et au xx™e siècle, ont exercé
des fonctions étatiques à l'égard de ce groupe. Le Gouvernement
français, d’autre part, n’a pas apporté la preuve qu'il ait un titre
valable sur ce groupe. Dans ces conditions, on doit en conclure
que la souveraineté sur les Ecréhous appartient au Royaume-Uni.

* *

La Cour examinera maintenant les prétentions respectives des
Parties à la souveraineté sur les Minquiers et elle commencera
cet examen par les preuves invoquées par le Gouvernement du
Royaume-Uni.

Les rôles de la cour seigneuriale du fief de Noirmont à Jersey
contiennent trois mentions pour les années 1615, 1616 et 1617, se
rapportant à diverses épaves aux Minquiers ; les deux premières
énonçant que des débris d’un navire, appartenant probablement à
Honfleur et perdu aux Minquiers, avaient été enlevés des îlots par
des individus dont les noms sont indiqués. La cour, siégeant «sur
ce fief », ordonna au sergent de prendre ces objets en garde, jusqu’à
ce qu'il y soit autrement pourvu. La troisième mention énonce
qu'une personne dont le nom est indiqué, est «en défaut envers les
Officiers du Seigneur pour avoir enlevé une Ancre à Minkés et es

24
MINQUIERS ET ECREHOUS (ARRÊT DU 17 XI 53) 68

environs et portée à St Malo ». Le tribunal, siégeant encore une fois
«sur ce fief », ordonna à certaines personnes de « garder leur jour à
la prochaine Cour, ou répondre à la Cour supérieure si le cas
requiert ». Le Gouvernement du Royaume-Uni soutient, et le Gou-
vernement français conteste, que ces mentions démontrent que les
Minquiers faisaient partie du fief de Noirmont.

Le Grand Coutumier de Normandie, auquel se réfère à ce propos
le Gouvernement français, traite des épaves au chapitre XVII
{édition de Gruchy, pp. 48-50) et contient des renseignements détail-
lés sur la garde et la propriété. Les épaves devaient être gardées,
puis inspectées par le bailli ou ses officiers, après quoi elles devaient
être confiées à la garde du seigneur du fief ou à de « preudes hommes »
et être conservées pendant un an et un jour, pour le cas où le pro-
priétaire se présenterait pour les réclamer. Le Coutumier énumère
les choses auxquelles le duc de Normandie avait droit, et continue :
« Toutes les aultres choses remaindront au seigneur en quel fief le
varech aura été trouvé. »

La Cour incline 4 estimer que c’est sur la base de cette ancienne
coutume normande que la cour seigneuriale de Noirmont a connu
de ces deux affaires d’épaves trouvées aux Minquiers. Elle en a
connu au nom du «seigneur en quel fief le varech aura été trouvé »,
le seigneur de Noirmont. Dans la première affaire, elle a ordonné
au sergent d'assumer la garde de l'épave ; dans la seconde, elle
a déclaré qu'une certaine personne «était en défaut envers les
Officiers du Seigneur» pour avoir enlevé l'épave, et a ordonné à
d’autres personnes «de garder leur jour à la prochaine cour».
Comme la compétence d’une juridiction locale telle qu’une cour
seigneuriale a dû être strictement territoriale et, en matière d’épaves,
limitée aux épaves trouvées sur le territoire de son ressort, il est
difficile d'expliquer comment cette cour aurait pu connaître de ces
deux affaires, si les Minquiers n’avaient pas été considérés comme
faisant partie du fief de Noirmont.

Le Gouvernement du Royaume-Uni a invoqué en outre un arrêt
de 1692 de la cour royale de Jersey, dans un procès entre le roi
d'Angleterre et le tuteur du seigneur du fief de Samarès à Jersey,
à propos d’épaves échouées sur les rochers des Minquiers. La cour
a décidé que les épaves devaient être partagées entre les deux
plaideurs et les sauveteurs, chacun en recevant un tiers, et elle a
fondé sa décision sur « certaines lettres » du conseil privé du roi de
1620 et sur un acte de 1632. Comme ces documents n’ont pas été
produits, on ne saurait voir sur quel motif le jugement fut fondé.
Il n’est donc pas possible d’en tirer une conclusion quelconque en
faveur de la réclamation britannique sur les Minquiers.

En 1770, le comité des Havres et Chaussées de Jersey rendit
une ordonnance accordant une rémunération au propriétaire d’un
bateau pour usage de son bateau et services rendus par lui et son
équipage «qui ont été aux Minquais dans l’Intention de Secourir

25

\
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 69

et Sauver les Personnes qu'il y avait lieu de croire y avoir été
Naufragées ». Cela montre que le comité s’intéressait à assurer de
tels services aux Minquiers, mais on peut difficilement y voir une
mesure constituant l'exercice d’une autorité sur les flots ni en
conclure que le comité ait accordé la rémunération seulement parce
qu'il considérait que les Minquiers faisaient partie de Jersey. Le
Gouvernement du Royaume-Uni a invoqué encore deux jugements
de 1811 et 1817 de la cour royale de Jersey, concernant des services
de sauvetage rendus par des Jersiais à deux navires naufragés aux
Minquiers. I] semble qu'il s'agissait de deux affaires ordinaires de
sauvetage, et il n’est pas démontré que la cour royale de Jersey
eût été incompétente si le sauvetage avait eu lieu hors du territoire
de Jersey.

Les autres preuves produites par le Gouvernement du Royaume-
Uni au sujet des Minquiers présentent le même caractère que
celles examinées plus haut à propos de sa prétention aux Ecréhous.
Ainsi qu’il a déjà été indiqué, la loi de Jersey exige depuis des siècles
qu’il soit procédé à enquête lorsque des cadavres sont trouvés dans
le bailliage. Pareilles enquêtes sur cadavres trouvés aux Minquiers
ont été faites en 1850, 1938 et 1948, et elles montrent que juridiction
a été exercée à l’égard de ces îlots.

Depuis environ 18x5, et peut-être plus tôt, des personnes de
Jersey ont aussi édifié et entretenu des maisons ou cabanes habita-
bles sur les îlots des Minquiers, où elles ont demeuré pendant la
saison de pêche. Certaines de ces maisons ou cabanes ont été
inscrites aux registres de la paroisse de Grouville à Jersey pour
l'application de la taxe paroissiale, et l'impôt foncier a été payé
par les propriétaires. Des rôles fiscaux pour 1930 et 1950 ont été
versés aux débats.

Il est établi que des contrats de vente se rapportant à des im-
meubles aux Minquiers ont, comme dans le cas des Écréhous,
été passés devant les autorités compétentes de Jersey et inscrits
au registre public de Vile. Des exemples d'enregistrement de
contrats ont été produits pour 1896, 1909 et plus tard.

En 1909, les autorités douanières de Jersey ont établi aux Min-
quiers un poste de douane portant les armes de Jersey. Les îlots
avaient été compris par les autorités jersiaises dans leurs opérations
de recensement et, en 1021, un fonctionnaire se rendit aux flots pour
y procéder au recensement.

Ces divers faits montrent que les autorités de Jersey ont de
plusieurs manières exercé une administration locale ordinaire aux
Minquiers pendant une période prolongée.

Parmi les autres faits qui apportent de la lumière sur le différend,
il faut mentionner les visites officielles périodiques des autorités
jersiaises aux Minquiers depuis 1888 et l'exécution par ces autorités
de divers travaux et constructions sur ces îlots, tels que la construc-
tion d’un plan incliné en 1907, l'installation d’une bouée d’amarre
en 1913, de feux et bouées en 1931 et plus tard, et d’un treuil
en 1933.

26
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU I7 XI 53) 70

La Cour est d’avis que les preuves ainsi présentées par le Gouver-
nement du Royaume-Uni montrent qu’au début du xvir™e siècle
les Minquiers étaient traités comme faisant partie du fief de Noir-
mont à Jersey, et que les autorités britanniques, pendant une grande
partie du x1x™e siècle et au xx™e, ont exercé des fonctions étatiques
à l’égard de ce groupe.

*

Le Gouvernement francais, en plus du prétendu titre féodal origi-
naire invoqué par lui, fait valoir certains faits. Il soutient que les
Minquiers ont été une dépendance des îles Chausey qui, d’après ce
Gouvernement, ont toujours appartenu à la France et ont été
données par le duc de Normandie à l’abbaye du Mont-Saint-Michel
en 1022. Il a cité une bulle papale de 1170 qui confirme l’abbaye
dans toutes ses possessions, parmi lesquelles la bulle mentionne
«totam insulam de cause cum portinentits suis ». Mais de cette clause
générale sur les appartenances des îles Chausey, on ne saurait rien
déduire quant au statut des Minquiers. De son côté, le Gouverne-
ment du Royaume-Uni a soutenu que les îles Chausey ont appartenu
à l'Angleterre jusque vers 1764. Mais pour statuer sur la présente
affaire, la Cour ne croit pas nécessaire de déterminer à quelle époque
les îles Chausey sont devenues une possession française.

En 1784, un ressortissant français a présenté au ministère français
de la Marine une demande de concession se rapportant aux Min-
quiers, demande qui ne fut pas acceptée. La correspondance échan-
gée à cette occasion par les autorités françaises ne contient rien qui
vienne à l’appui de la prétention française actuelle à la souveraineté
sur les îlots, mais elle révèle une certaine crainte de créer des diffi-
cultés avec la Couronne d'Angleterre.

En 1831, un ressortissant français a fait un relevé hydrographique
du groupe des Minquiers ; mais, sur les instructions de l’amirauté
britannique, un officier de marine britannique avait, dès 1813-1815,
procédé au relevé des Minquiers et des Ecréhous.

Le Gouvernement français soutient en outre que, depuis 1861,
il a assumé seul la charge de l'éclairage et du balisage des Minquiers
pendant plus de soixante-quinze ans, sans avoir rencontré aucune
objection de la part du Gouvernement du Royaume-Uni. Les bouées
ont été placées hors des récifs du groupe, dans le but d’aider la navi-
gation à Ventrée et à la sortie des ports français et de protéger les
bateaux contre les dangereux récifs des Minquiers. En 1888, une
mission française, chargée de procéder à un relevé hydrographique
des îlots, a édifié des feux temporaires sur plusieurs d’entre eux pour
faciliter le relevé.

Le Gouvernement français a également invoqué le fait que le
président du Conseil français et le ministre de l’Air se sont rendus
aux Minquiers en 1938 pour inspecter le balisage, et qu’en 1930,

27
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) FI

un Francais a construit une maison sur l’un des îlots avec un subside
du maire de Granville. Enfin, on a mentionné certains projets hydro-
électriques récents pour l’installation d’usines marémotrices dans la
baie du Mont-Saint-Michel et les parages des îlots des Minquiers.

La Cour n’estime pas que les faits invoqués par le Gouvernement
français suffisent à démontrer que la France ait un titre valable aux
Minquiers. En particulier, les divers actes du x1x™e et du xxme
siècles mentionnés ci-dessus, y compris le balisage autour des récifs
du groupe, ne sauraient être considérés comme. preuve suffisante de
l'intention de ce Gouvernement de se comporter en souverain sur
les îlots ; d'autre part, ces actes ne présentent pas un caractère per-
mettant de les considérer comme une manifestation de l'autorité
étatique sur les flots.

L'examen des échanges diplomatiques entre les deux Gouver-
nements à partir du début du xIx®e siècle confirme cette opinion.
Par une note du 12 juin 1820 au Foreign Office, déjà citée plus haut,
l’ambassadeur de France à Londres a transmis une lettre du 14 sep-
tembre 1810 du ministre français de la Marine au ministre français des
Affaires étrangères, où les Minquiers sont indiqués comme « possédés
par l’Angleterre », et sur l’une des cartes annexées, le groupe des
Minquiers est indiqué comme étant anglais. Le Gouvernement fran-
çais soutient que cette admission ne saurait lui être opposée, car elle
fut faite au cours de négociations qui n’ont pas abouti à un accord.
Toutefois, il ne s’agit pas d’une proposition ou d’une concession
faite au cours de négociations, mais de l’énoncé de faits transmis au
Foreign Office par l'ambassadeur de France, qui n’a exprimé aucune
réserve à ce sujet. Cette déclaration doit donc être considérée comme
la preuve des vues officielles françaises à l’époque. Quand l’ambas-
sade britannique à Paris, dans une note du 12 novembre 1869 au
ministre français des Affaires étrangères, s’est plaint de prétendus
vols par les pêcheurs français aux Minquiers et s’est référée à ce
groupe en disant : «cette dépendance des Iles de la Manche », le
ministre français, dans sa réponse du II mars 1870, a réfuté l’accu-
sation contre les pêcheurs français mais sans faire de réserve sur la
déclaration que le groupe des Minquiers était une dépendance des
Îles de la Manche. Ce n’est qu’en 1888, dans une note du 27 août,
que la France a, pour la première fois, revendiqué la souveraineté
sur ce groupe, revendication qui semble avoir été provoquée par
une visite aux îlots faite par le comité des Havres et Chaussées de
Jersey. En 1920, un ressortissant français, M. Leroux, entreprit la
construction d’une maison sur l’un des flots des Minquiers, en vertu
d’un bail consenti par l’admimistration française. Dans une note du
26 juillet 1929, le Gouvernement du Royaume-Uni a protesté et
s’est déclaré « convaincu que le Gouvernement français, pour éviter
tout risque d'un incident regrettable sur les lieux, dissuadera
M. Leroux de poursuivre plus avant les travaux de construction ».
Il-n’apparait pas que le Gouvernement français ait répondu, mais
la construction de la maison fut interrompue. Que la construction

28
MINQUIERS ET ECREHOUS (ARRÊT DU 17 XI 53) 72

ait été arrêtée à l’instigation de ce Gouvernement, paraît résulter
d'une note du 5 octobre 1937 de l'ambassadeur de France au Foreign
Office, où il est dit que « le Gouvernement français, malgré la faible
distance qui sépare les îles Minquiers des îles Chausey, n’a d’ailleurs
pas hésité, il y a quelques années, à empêcher des ressortissants
français d'acquérir des terrains sur les îles Minquiers ».

k

Dans ces circonstances et eu égard à l'opinion exprimée plus
haut sur les preuves produites par le Gouvernement du Royaume-
Uni, la Cour est d'avis que la souveraineté sur les Minquiers
appartient au Royaume-Uni.

Par ces motifs,

La Cour,
à l'unanimité,
dit que la souveraineté sur les îlots et rochers des groupes des

Écréhous et des Minquiers, dans la mesure où ces îlots et rochers
sont susceptibles d’appropriation, appartient au Royaume-Uni.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-sept novembre mil neuf cent
cinquante-trois, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République française et au
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord.

Le Vice-Président,

(Signé) J. G. GUERRERO.

Le Greffier adjoint,

(Signé) GARNIER-COIGNET.

29
MINQUIERS ET ÉCRÉHOUS (ARRÊT DU 17 XI 53) 73

M. ALVAREZ, juge, déclare qu’il adhère aux conclusions de l'arrêt
de la Cour mais pour des motifs différents.

A son avis, il résulte tant du dossier que des plaidoiries que
les Parties ont donné une importance excessive aux titres histo-
riques et qu'elles n’ont pas tenu un compte suffisant de l’état
du droit international et de ses tendances actuelles en matière
de souveraineté territoriale.

Il tient à souligner que la mission de la Cour est de régler les
différends internationaux en appliquant non le droit international
traditionnel ou classique, mais celui qui existe actuellement,
conforme aux nouvelles conditions de la vie internationale et de
le développer dans un esprit progressiste.

MM. BasDEvVANT et CARNEIRO, juges, se prévalant du droit que
leur confère l’article 57 du Statut, joignent à l’arrêt les exposés de
leur opinion individuelle.

(Paraphé) J. G. G.
(Paraphé) G.-C.

30
